Citation Nr: 1231082	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-48 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the FEVC Fund on the basis that he had no valid military service.

The appellant initially requested a formal hearing before a Decision Review Officer (DRO) at the RO.  However, he subsequently waived such request in favor of an informal conference, which was held in February 2012.  The informal conference report is associated with the claims file.  No Board hearing was requested.

The appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  All pertinent records in the paperless file are also in the paper file.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service for payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. § 3.203 (2011); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Further, where the appellant alleges recognized guerrilla service or other service in the Philippine Army during World War II, VA must inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

In this case, although the appellant was not provided with the required notification prior to the initial adjudication of his claim, there has been no resulting prejudice.  In the October 2009 decision letter, the RO explained that verification of military service is the responsibility of the National Personnel Records Center (NPRC) and that its findings are binding on VA.  Further, the RO explained that the NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  As such, he was found to be not legally entitled to payment from the FEVC Fund.  

Thereafter, the appellant submitted additional evidence and argument on several occasions.  He has been notified on several occasions, such as in April 2010 and January 2012, that he could have a representative to assist him with his claim, but he opted to proceed without representation.  The appellant was again notified of the evidence and information necessary to establish eligibility for compensation under the FVEC, as well as the responsibilities of the appellant and VA in obtaining such evidence, in January 2012.  The RO subsequently readjudicated the appellant's claim in a May 2012 Supplemental Statement of the Case.  As such, the timing defect of this notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Moreover, to the extent that the appellant was notified of specific information regarding veteran status, the Board finds that such error is not prejudicial.  As set forth in more detail below, the service department has certified on multiple occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by these certifications.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."). 

In light of the binding certifications, any VCAA notification error is non-prejudicial because the appellant is not entitled to the benefit as a matter of law.  See Palor, 21 Vet. App. at 332-33 ("[I]n assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the NPRC's refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."); Valiao v. Principi, 17 Vet. App. 229 (2003) (determining that VCAA notice error was nonprejudicial where appellant was not entitled to benefit as a matter of law).  

Concerning the duty to assist, all necessary evidence relative to this claim has been obtained and associated with the claims file.  As set forth in more detail below, the RO sought verification of the appellant's service from the NPRC on multiple occasions based on additional information and evidence that was submitted by the appellant, most recently in May 2012.  However, the NPRC has repeatedly certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  

The Board notes that the appellant asserted in his March 2010 notice of disagreement that there was a fire at the NPRC in 1973 and some of his records were damaged, which has prevented NPRC from verifying his service.  However, the RO has not received any response from the NPRC that the appellant's records were destroyed (in whole or in part) in such fire.  Rather, the NPRC has repeatedly provided express certification that the appellant did not have the requisite service.  As such, the appellant's assertion is not persuasive.  No additional information has been submitted since the last negative certification that would warrant a further request to the NPRC.  There is also no need for a VA examination or medical opinion given the nature of the issue on appeal.  All appropriate efforts have been made to obtain evidence to substantiate the appellant's claim.  

Accordingly, under the circumstances of this case, no further notification or development action is necessary.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Moreover, the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law.

II. Analysis

The Philippine islands became a United States possession in 1898, when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  However, current law provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary U.S. Department of Veterans Affairs (Secretary).  See 38 U.S.C.A. § 107.

On February 17, 2009, the President signed the American Recovery and Reinvestment Act (Act), intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation (FVEC) Fund, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act also directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  Further, the Secretary is authorized to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C.A. § 501(a)(1).  

Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  Such regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  

The U.S. Court of Appeals of Veterans Claims has held that findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  It is clear, then, that service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."); see also Dacoron v. Brown, 4 Vet. App. 115 (1993).  The U.S. Court of Appeals for the Federal Circuit has reached the same conclusion.  See Soria v. Brown, 118 F.3d at 749 (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for veterans' benefits based on that service.").

In this case, the appellant submitted his initial application for one-time payment from the FVEC Fund in February 2009.  He reported serving in the "I" Company, 3rd Battalion, 23rd Regiment, 2nd Infantry Division PA, with dates of service from 1945 to April 1946.  The RO submitted such information, as well as the appellant's full name and service number, to the NPRC for verification of service.  In August 2009, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

In October 2009, the RO denied the appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility for such benefit.  The appellant appealed from this determination.  He submitted several documents from the Adjutant General of the Armed Forces of the Philippines in an attempt to establish the requisite service to be eligible for compensation.  Such documents indicate that the appellant's military status was "recognized guerilla," that he "first joined a guerrilla unit" in February 1944, and that he was attached to "A" Company, 31st Infantry, Prov Guerilla Battalion, as well as other information. 

The RO again contacted the service department and requested verification of the appellant's reported military service, including the additional reported unit of assignment and copies of the documentation submitted by the appellant.  In June 2010, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  

The appellant subsequently submitted documents from "USAFIP Area Command Camp Spencer."  A documented dated in December 1945 indicates that he was transferred from the 31st Infantry to the 21st Infantry, 2nd Infantry Division.  Another documented dated in May 1946 indicates he was honorably discharged from active service of the Philippine Army for the convenience of the government.  

The appellant also submitted an extract of service (WD AGO Form No. 23) with handwritten entries purporting to show that he was honorably discharged from "A" Company, 31st Infantry, Prov Battalion Bacnotan La Union.  However, there is no signature or official verification of the handwritten entries on this form.  

Additionally, the appellant submitted a "clearance slip" with handwritten entries purporting to show that he was honorably discharged in 1946, which appears to be signed by officers of the Philippine Army.  There is also an identification card for another individual, M.B., stating that that person served in the "Anderson Fil.-American Guerrillas" that is noted to be "Recognized by the U.S.A. Government" from 1942 to 1945.  Again, this card is not for the appellant himself.

The RO submitted each of these additional documents to the NPRC for verification of the appellant's service.  In each case, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  See responses in February 2012, April 2012, May 2012.

The Board has carefully considered the documentation submitted by the appellant.  However, such documents do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, so they may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the FVEC Fund.  In particular, several of the  documents were clearly issued by the Armed Forces of the Philippines or the Philippine Army, not by a U.S. military service department.  There is no DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge of record.  To the extent any of the submitted documents were issued by a U.S. military service department, they do not contain sufficient information as to the length, time and character of service, or verification of such information, to establish eligible service in the U.S. Armed Forces.  See 38 C.F.R. § 3.203(a).  

Moreover, the service department has considered all of the information contained in the documentation submitted by the appellant, and has repeatedly certified that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  As noted above, VA is bound by such certifications.  See Palor, 21 Vet. App. at 330 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA" (quoting Soria, 118 F.3d at 749)); Mercado v. Shinseki, 11-0423, 2012 WL 952745 (Vet. App. Mar. 22, 2012) (same, non-precedential).

In summary, the evidence of record does not establish the requisite service to qualify the appellant for payment from the Filipino Veterans Equity Compensation Fund.  Therefore, the law is dispositive, and the claim must be denied due to lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


